  Case 3:20-cv-01628-D Document 91 Filed 07/27/21            Page 1 of 23 PageID 914



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

FILO SEDILLO in his capacity as            §
trustee of the Filo and Fran Sedillo       §
Revocable Trust, on behalf of the          §
Filo and Fran Sedillo Revocable Trust,     §
                                           §
      Plaintiff-Counterdefendant,          §       Civil Action No. 3:20-CV-1628-D
                                           §
VS.                                        §
                                           §
TEAM TECHNOLOGIES, INC., et al.,           §
                                           §
      Defendants-Counterplaintiffs.        §

                              MEMORANDUM OPINION
                                  AND ORDER

      In this removed action by plaintiff-counterdefendant Filo Sedillo (“Sedillo”) against

defendants-counterplaintiffs TEAM Technologies, Inc. (“Team”) and Robert Sachs (“Sachs”)

(collectively, “defendants”), Sedillo moves for partial summary judgment on his breach of

contract claim and moves under Fed. R. Civ. P. 12(b)(6) to dismiss defendants’

counterclaims. For the reasons that follow, the court grants Sedillo’s motion for partial

summary judgment, grants Sedillo’s motion to dismiss defendants’ counterclaims, and grants

defendants leave to replead their counterclaims.

                                               I

      Because the background facts and procedural history and the standards that apply to

summary judgment motions and motions to dismiss are best set out in the context of the

rulings on Sedillo’s motions, the court will discuss them below.
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21              Page 2 of 23 PageID 915



                                              II

       The court turns first to Sedillo’s motion for partial summary judgment on his breach

of contract claim.

                                              A

       This claim relates to a February 1, 2019 Restated Loan Agreement (the “Agreement”)

under which Sedillo loaned $500,000 to Team in exchange for monthly interest payments

due the first of each month starting March 1, 2019. For any installment payment that Sedillo

did not receive by the due date, he was entitled to assess a $750 late fee, “which shall be

immediately due and payable upon notice to [Team].” Id. The Agreement also provided for

acceleration of the loan upon default:

              The failure of [Team] to perform any of its obligations under
              this Restated Agreement shall constitute an event of default. In
              the event of a default, [Sedillo] shall have the right upon notice
              to [Team] to . . . (b) declare the full outstanding balance of the
              Principal to be immediately due and payable, increase the rate
              of the Interest accruing thereon to up to Twenty Five and Zero
              Tenths Percent (25%) per annum, and pursue any and all other
              rights available to [Sedillo] at law or in equity.

Id. at 12. If the loan was not accelerated, the final installment payment of outstanding

principal and all unpaid interest was due on February 1, 2021. Id. at 10.

       According to Sedillo, from March 2019 to March 2020, Team made only one timely

installment payment. On March 6, 2020 Sedillo issued to Team a notice of default and

acceleration, raised the interest rate to 25%, and assessed the $750 fee for each late

installment payment. Team continued to make monthly installment payments in the original


                                            -2-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 3 of 23 PageID 916



amount, but it has not paid the outstanding principal, outstanding interest, or late fees.

Sedillo maintains that, as of April 12, 2021, Team owes $500,000 in outstanding

principal—which was due upon acceleration on March 6, 2020, or, if not, on February 1,

2021 when the loan matured—$17,250 in late fees, $135,416.67 of post-acceleration interest,

less $70,000 of post-acceleration payments, for a total of $582,666.67.

       Team does not dispute that it failed to make timely installment payments from March

2019 to March 2020. Instead, it maintains that it has cured any defaults because Sedillo

accepted the late monthly payments without comment; he waived strict performance of the

Agreement by accepting payments past the first of the month; he did not provide the required

notice to collect late fees for 22 of the late payments; he materially breached the Agreement

by failing to pay for put options owed to Sachs; and there are issues of material fact regarding

defendants’ counterclaims that impact Sedillo’s breach of contract claim.

                                               B

       Because Sedillo is moving for summary judgment on a claim for which he will bear

the burden of proof at trial, he “must establish ‘beyond peradventure all of the essential

elements of the claim[.]’” Bank One, Tex., N.A. v. Prudential Ins. Co. of Am., 878 F. Supp.

943, 962 (N.D. Tex. 1995) (Fitzwater, J.) (quoting Fontenot v. Upjohn Co., 780 F.2d 1190,

1194 (5th Cir. 1986)). This means that Sedillo must demonstrate that there are no genuine

and material fact disputes and that he is entitled to summary judgment as a matter of law.

See Martin v. Alamo Cmty. Coll. Dist., 353 F.3d 409, 412 (5th Cir. 2003). “The court has

noted that the ‘beyond peradventure’ standard is ‘heavy.’” Carolina Cas. Ins. Co. v. Sowell,

                                             -3-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21             Page 4 of 23 PageID 917



603 F.Supp.2d 914, 923-24 (N.D. Tex. 2009) (Fitzwater, C.J.) (quoting Cont’l Cas. Co. v.

St. Paul Fire & Marine Ins. Co., 2007 WL 2403656, at *10 (N.D. Tex. Aug. 23, 2007)

(Fitzwater, J.)).

       The parties agree that the Agreement is governed by New Mexico law. “Under New

Mexico law, the elements of a breach-of-contract action are the existence of the contract,

breach of the contract, causation, and damages.” Strobel v. Rusch, 2020 WL 7319526, at *4

(D.N.M. Dec. 11, 2020) (citation omitted). The parties agree that the Agreement is a valid

and enforceable contract.

                                             C

       Regarding breach, Sedillo posits that, under the terms of the Agreement, the Trust

agreed to loan $500,000 to Team, and Team agreed to repay the principal, plus 12% per

annum interest in monthly installments due on the first of each month until the maturity date

of February 1, 2021; the Trust was entitled to assess a $750 fee for any installment payment

not received by the first of the month; by March 2020, Team had only made one timely

payment, and Sedillo gave notice that the loan had been accelerated according to its terms;

the loan principal, accrued late fees, and unpaid interest were due immediately on March 6,

2020, and Team has yet to pay the outstanding balance of $582,666.67; and, even if the loan

was not accelerated, the principal amount was due on February 1, 2021.

       Team acknowleges that it has made late installment payments; did not repay the

principal amount either by the accelerated due date of March 6, 2020 or by the original due

date of February 1, 2021; has not paid any of the $750 fees assessed for late payment; and

                                            -4-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21             Page 5 of 23 PageID 918



has not paid the 12% interest due upon acceleration of the loan. The court therefore

concludes that Team has breached the Agreement, and it turns to whether any defenses

preclude Sedillo from recovering, in part or in whole.

                                             D

       Team first asserts that it was excused from further performance under the Agreement

because Sedillo repudiated his obligation to pay for irrevocable options (“Put Options”) for

stock in Sigma Medical Technologies, LLC (“Sigma”).

       The Agreement provides under “Lenders’ Additional Obligations”:

              As soon as is reasonably practicable after Borrower’s execution
              of this Restated Agreement, Lender shall convey [Sigma] (a) an
              irrevocable option, which may be exercised no sooner than six
              months after the Effective Date only in the absence of any
              default by Borrower, for Robert B. Sachs to sell to Lender an
              interest of up to One Percent (1.0%) in [Sigma], which shall be
              free of liens, claims, or encumbrances of any kind, for the price
              of One Hundred Thousand Dollars and Zero Cents
              ($100,000.00), and (b) an irrevocable option, which may be
              exercised no sooner than twelve months after the Effective Date
              and only in the absence of any default by Borrower, for Robert
              B. Sachs to sell to Lender an interest of up to One Percent
              (1.0%) in [Sigma], which shall be free of liens, claims, or
              encumbrances of any kind, for the price of One Hundred
              Thousand Dollars and Zero Cents ($100,000.00) (together, the
              “Put Options”).

P. 4-12-21 App. 11 (bold font omitted).

       Team maintains that the Put Options, if exercised, required Sedillo to pay Sachs

$200,000 for an aggregate 2% interest in Sigma; Sachs exercised the Put Options in writing

in November 2019; Sedillo has not tendered the payment for the Put Options; and this is a


                                            -5-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21              Page 6 of 23 PageID 919



material breach of the Agreement that excuses Team’s performance of its loan repayment

obligation.

       Sedillo contends that his breach of contract claim is against Team, not Sachs; that his

only obligation under ¶ 6 of the Agreement was to convey the irrevocable options to Sigma,

which no party disputes that he did; and that there is no evidence that Sachs exercised the Put

Options.

       Team has adduced no evidence that Sedillo breached his obligations under ¶ 6 of the

Agreement so as to constitute a prior material breach that excused Team from its obligations

to repay the loan. Team agrees that Sedillo executed and delivered the Put Options to Sachs;

Team’s evidence that Sachs exercised the Put Options is an email from Sachs to a third party

identified only as “Ray,” Ds. 5-3-21 App. 12,1 not to Sedillo; and there is no evidence that

Sedillo breached any obligation owed to Team, the party against whom Sedillo asserts his

breach of contract claim. Accordingly, Team has failed to raise a genuine fact issue

concerning whether it is excused from performing its obligations under the loan due to either

prior material breach or excuse.

                                              E

       Team next contends that, because Sedillo accepted installment payments made after

the first of the month without complaint, he has waived his right to charge late fees and to

consider the loan in default and accelerate the loan.



       1
        The email recipient is “rshaum@sigma-medicaltech.com.”

                                             -6-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 7 of 23 PageID 920



                                               1

       Sedillo maintains that there is no evidence that the Trust waived its right to accelerate

the loan or to charge late fees under the Agreement because he notified Team that it was in

default on March 6, 2020, after a year of Team’s “lackadaisical approach to its payment

obligations,” P. 4-12-21 Br. at 17, and the plain language of the Agreement precludes Team’s

waiver defense.

       The Agreement states under the provision that addresses “Indulgences Not Waivers”

(“Non-Waiver Provision”):

              Neither the failure nor any delay on the part of Lender to
              exercise any right, remedy, power, or privilege under this
              Restated Agreement shall operate as a waiver thereof, nor shall
              any single or partial exercise of any right, remedy, power, or
              privilege preclude any other or further exercise of any other
              right, remedy, power, or privilege with respect to any
              occurrence or be construed as a waiver of such right, remedy,
              power, or privilege with respect to any subsequent occurrence.

P. 4-12-21 App. 13.

       Team does not address the Non-Waiver Provision. Citing instead cases holding that

a lender’s pattern of accepting untimely payments can waive his right to complain of default,

Team argues that, by accepting months of untimely payments, Sedillo waived his right to

charge late payments and to accelerate the loan.

       Sedillo responds that the Non-Waiver Provision preserves all of his rights under the

Agreement and that, at most, his acceptance of some late monthly payments waived his right

to complain of the timeliness of those payments, not his right to consider the loan in default


                                             -7-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21                Page 8 of 23 PageID 921



or charge late fees for subsequent late payments.

                                               2

       Waiver is the “intentional relinquishment or abandonment of a known right.” J.R.

Hale Contracting Co. v. United N.M. Bank at Albuquerque, 799 P.2d 581, 585 (N.M. 1990).

A party can demonstrate his intent to waive contractual obligations by his conduct or

representations, without making an express declaration of waiver. Id.

       Neither party has cited, nor has the court found, any case holding that a non-waiver

provision is unenforceable under New Mexico law. “When a contract was freely entered into

by parties negotiating at arm’s length, the duty of the courts is ordinarily to enforce the terms

of the contract which the parties made for themselves.” WXI/Z Sw. Malls v. Mueller, 110

P.3d 1080, 1084 (N.M. 2005) (quotation omitted). “Absent ambiguity, provisions of a

contract need only be applied, rather than construed or interpreted.” Id. at 1083-84 (internal

quotation marks omitted).

                                               3

       To avoid summary judgment based on its affirmative defense of waiver, Team must

point to facts that would enable a reasonable trier of fact to find that Sedillo intentionally

relinquished his right to insist on monthly payments, to collect late fees, and to accelerate the

loan. Team has not done so.

       As an initial matter, the court notes that Team does not address the Non-Waiver

Provision at all: it fails to contend that the Non-Waiver Provision is unenforceable in the

context of this lawsuit, or in general under New Mexico law, or that Sedillo waived the

                                              -8-
  Case 3:20-cv-01628-D Document 91 Filed 07/27/21             Page 9 of 23 PageID 922



Non-Waiver Provision. And although Team argues that Sedillo’s acceptance of late

payments before March 2020 shows an intentional relinquishment of his right to insist on

timely payments, it neither argues nor adduces any proof that such acceptance is evidence

of Sedillo’s intentional relinquishment of the Non-Waiver Provision itself.

       By the Non-Waiver Provision, the parties agreed that (1) Sedillo’s failure to exercise

any right or remedy under the Agreement did not constitute a waiver of that right or remedy,

and (2) Sedillo’s partial exercise of any right or remedy did not constitute a waiver of any

subsequent right or remedy. To establish that Sedillo waived this provision, Team must

adduce facts showing that he intended to waive not only his rights upon default of the loan,

but also to waive the preservation of his rights or remedies under the Agreement. Put

differently, even if there were a fact issue regarding whether Sedillo waived his right to

complain of late payments before March 2020, Team has not raised any fact issue regarding

whether Sedillo intended to waive the Non-Waiver Provision itself. See, e.g., 12636 Rsch.

Ltd. v. Indian Bros., Inc., 2021 WL 417027, at *9 (Tex. App. Feb. 5, 2021, no pet.) (mem.

op.) (explaining that to waive a nonwaiver provision, a party must “manifest clear intent to

waive the nonwaiver provision”; otherwise, “the nonwaiver provision is facially dispositive

that no waiver may occur on the terms set forth in the nonwaiver provision”). Because Team

fails to argue that the Non-Waiver Provision should not be enforced and adduces no evidence

of Sedillo’s intent to waive the Non-Waiver Provision, Sedillo is entitled to summary




                                            -9-
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 10 of 23 PageID 923



judgment on Team’s waiver defense.2

                                               F

       Team next contends that Sedillo cannot recover for breach of the Agreement because

the claim is barred based on waiver by estoppel.

       To establish waiver by estoppel, Team must show that Sedillo made a misleading

representation by his conduct that led Team to an honest and reasonable belief that Sedillo’s

rights would not be asserted, and that Team acted to its detriment in reliance on that conduct.

Brown v. Taylor, 901 P.2d 720, 723-24 (N.M. 1995).

       Team maintains that Sedillo’s acceptance of untimely installment payments

“constituted a misleading representation that he would not be collecting late fees or insisting

on strict payment deadlines, and Team had an honest and reasonable belief that this was [his]

intention,” which “created a waiver by estoppel as to any ongoing late fees or strict payment

deadlines.” Ds. 5-3-21 Br. at 18-19.

       Sedillo responds that Team has not produced any evidence that it had an honest and

reasonable belief that Sedillo’s rights would not be asserted or that it relied on his accepting

late payments or not accelerating the loan in failing to make subsequent timely payments.


       2
        Team relies on two New Mexico cases in which courts found that acceptance of late
rental payments constituted waiver of the right to complain of default or insist on strict
compliance with payment deadlines. See Ds. 5-3-21 Br. at 15-17 (citing Easterling v.
Peterson, 753 P.2d 902 (N.M. 1988); J.R. Hale Contracting Co., 799 P.2d 581). But neither
case decides the enforceability or applicability of a non-waiver provision under New Mexico
law, particularly a provision—like the Non-Waiver Provision—that expressly declines to
waive future rights due to any prior forfeit or failure. Accordingly, these cases are
inapposite.

                                             - 10 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21                Page 11 of 23 PageID 924



       Team cites no evidence that would enable a reasonable trier of fact to find that Team

had an honest and reasonable belief that Sedillo would not assert his rights to be paid on

time, accelerate the loan, or charge late fees; in fact, Team points to no evidence at all in its

pursuit of this defense. Accordingly, the court holds that there is no genuine issue of material

fact on this defense and that Sedillo is entitled to summary judgment.

                                               G

       Team asserts the affirmative defense of accord and satisfaction. “An accord and

satisfaction is a method of discharging a contractual obligation by substituting for such

contract an agreement for the satisfaction thereof and performing the substituted agreement.”

Nat’l Old Line Ins. v. Brown, 760 P.2d 775, 777 (N.M. 1988).

       Sedillo moves for summary judgment on this affirmative defense, contending that

there is no evidence that the parties agreed to substitute any other agreement or to discharge

their obligations under the Agreement. Team has not responded in support of this defense.

Because Team bears the burden of proof on this affirmative defense and has not designated

specific facts showing that there is a genuine issue for trial, the court holds that Sedillo is

entitled to summary judgment.

                                               H

       Team also asserts that Sedillo failed to mitigate his damages. Under New Mexico

law, “an injured party has a responsibility to mitigate its damages, or run the risk that any

award of damages will be offset by the amount attributable to its own conduct.” Skeen v.

Boyles, 213 P.3d 531, 540 (Ct. App. N.M. 2009).

                                             - 11 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 12 of 23 PageID 925



       Sedillo responds that there is no evidence that he failed to mitigate any damages or

that it was even possible for him to mitigate damages, which stem from Team’s failure to

repay the loan according to its terms. Team replies that Sedillo has failed to mitigate

damages by filing this lawsuit, and it implies that, in so doing, Sedillo has made it more

difficult for Team to repay the loan.

       Team has adduced no evidence that Sedillo has failed to mitigate any of his damages.

The court holds that there is no genuine issue of material fact on this defense and that Sedillo

is entitled to summary judgment.

                                               I

       Team also asserts the defense of offset. Sedillo maintains that Team has not identified

what benefit he received for which Team is entitled to an offset of damages owed to Sedillo

and that he has already credited all of Team’s payments towards the amount it owes on the

loan. Team has not responded in support of this defense.

       Because Team bears the burden of proof on its affirmative defense and has not

designated specific facts showing that there is a genuine issue for trial, the court grants

summary judgment for Sedillo.

                                               J

       Team also alleges that awarding damages to Sedillo would result in unjust enrichment.

Under New Mexico law, “[u]njust enrichment exists when one party knowingly benefits at

another’s expense and allowing that party to retain the benefit would be unjust.” Romero v.

Bank of the Sw., 83 P.3d 288, 296 (Ct. App. N.M. 2003).

                                             - 12 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21              Page 13 of 23 PageID 926



       Sedillo maintains that there is no evidence that he has benefited at Team’s expense

and that, if anyone has, it is Team who has been unjustly enriched due to its failure to repay

the loan to Sedillo. Team responds that the facts supporting its unjust enrichment defense

are the same as those supporting its waiver defense.

       Team has not adduced any evidence that Sedillo knowingly benefited at Team’s

expense; rather, as already explained, Team failed to meet its obligations under the

Agreement, and Sedillo has suffered damages as a result. To the extent that unjust

enrichment could be considered a defense to breach of contract, the court grants summary

judgment for Sedillo.

                                              K

       Team also alleges the defense of unclean hands and “principles of equity.” “The

doctrine of unclean hands generally prevents a complainant from recovering where he or she

has been guilty of fraudulent, illegal or inequitable conduct in the matter with relation to

which he or she seeks relief.” Randles v. Hanson, 258 P.3d 1154, 1161 (Ct. App. N.M.

2011) (citation and internal quotation marks omitted).

       Sedillo contends that there is no evidence that he has engaged in fraudulent, illegal,

or inequitable conduct with respect to the Agreement. Team responds that Sedillo behaved

inequitably by failing to perform his obligations with respect to the Put Options, “entering

into bad-faith negotiations” regarding the Put Options, and wrongfully accelerating the loan.

Ds. 5-31-21 Br. at 24-25.

       The court has already held that there is no evidence that Sedillo failed to perform his

                                            - 13 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21                Page 14 of 23 PageID 927



obligations with respect to the Put Options and that Sedillo was entitled to accelerate the loan

due to Team’s breach. Team has adduced no evidence that Sedillo engaged in fraudulent,

illegal, or inequitable conduct, and the court grants summary judgment for Sedillo.

                                                L

          Accordingly, because there are no genuine issues of material fact with respect to

whether Team failed to uphold its obligations under the Agreement, and defendants have not

introduced sufficient evidence for a reasonable jury to find in their favor on any asserted

affirmative defense, the court grants Sedillo summary judgment on his breach of contract

claim.3

          To the extent that defendants request additional discovery on the issue of damages for

Sedillo’s breach of contract claim and their counterclaims, the court denies the request as

moot because it has not decided the amount of damages today, and, as explained below, is

granting defendants leave to replead their counterclaims.

                                                III

          The court now turns to Sedillo’s motion to dismiss defendants’ counterclaims under

Rule 12(b)(6) for failure to state a claim on which relief can be granted.

                                                A

          Team asserts counterclaims against Sedillo for breach of the Agreement, breach of the


          3
        Sedillo also moves to strike parts of defendants’ summary judgment evidence.
Because the court concludes that Sedillo is entitled to partial summary judgment even if
defendants’ summary judgment evidence is considered, the court denies Sedillo’s motion to
strike as moot.

                                              - 14 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21                Page 15 of 23 PageID 928



duty of good faith and fair dealing, and interference with contractual relationships, and both

defendants assert a counterclaim against Sedillo for malicious abuse of process.

       “In deciding a Rule 12(b)(6) motion to dismiss, the court evaluates the sufficiency of

[plaintiff’s] amended complaint by ‘accepting all well-pleaded facts as true, viewing them

in the light most favorable to the plaintiff.’” Bramlett v. Med. Protective Co. of Fort Wayne,

Inc., 855 F.Supp.2d 615, 618 (N.D. Tex.2012) (Fitzwater, C.J.) (quoting In re Katrina Canal

Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks and alteration

omitted)). To survive Sedillo’s motion to dismiss under Rule 12(b)(6), defendants must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id.; see also Twombly, 550 U.S.

at 555 (“Factual allegations must be enough to raise a right to relief above the speculative

level[.]”). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—‘that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)) (alteration

omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678 (citation omitted).



                                             - 15 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 16 of 23 PageID 929



                                               B

       Team alleges that Sedillo breached the Agreement by “fail[ing] to promote Team or

obtain investments, and then later attempting to change the terms of the Agreement, in

demanding interest and acceleration of the loan, without bases.” Ds. Countercl. at ¶ 34.

Team also seeks attorney’s fees for breach of the Agreement.

                                               1

       Sedillo maintains that this counterclaim should be dismissed because Team does not

allege that Sedillo breached any specific provision of the Agreement; the Agreement does

not require that he “promote Team or obtain investments”; he did not attempt to change the

terms of the Agreement; and he had the right to demand interest and accelerate the loan under

the terms of the Agreement. Sedillo posits that only the lender (Sedillo) is entitled to recover

attorney’s fees under the Agreement.

       Team responds that Sedillo’s duty to promote Team to potential investors “may be

reasonably inferred from the allegations in paragraph 18 of the Counterclaim that the parties

exchanged [Sedillo’s] promise to promote Team for an equity interest in Team.” Ds. 5-7-21

Br. at 5. Team also maintains that Sedillo breached the Agreement by wrongfully attempting

to accelerate the loan after accepting late payments for months.

       Sedillo replies that Team has not identified any provision of the Agreement that he

breached; the Agreement at most granted Sedillo a security option in the event of Team’s

default; the court should not infer terms that are not in the Agreement; and Team’s claim for

improper acceleration of the loan is really a request for declaratory judgment that mirrors

                                             - 16 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21             Page 17 of 23 PageID 930



Sedillo’s breach of contract claim.

                                             2

       Team has not plausibly pleaded that Sedillo breached the Agreement. Regarding

Team’s allegation that Sedillo had an obligation to promote Team or obtain investors, Team

has not identified any provision of the Agreement that contains such obligation, and it has

not demonstrated that it is permissible under New Mexico law for the court to infer

obligations that the Agreement does not expressly include.

       Regarding the acceleration of the loan, Team does not explain how “attempting to

change the terms of the Agreement” is a breach of the Agreement. And as the court has held

above, Sedillo had the right under the Agreement to accelerate the loan and charge interest;

Team has not plausibly pleaded that it was “without bases” for him to do so.

                                             C

       Team also alleges that Sedillo breached the duty of good faith and fair dealing by

              (a) failing to promote Team or obtain investors for Team, (b)
              actively disparaging Team to potential investors; (c) actively
              attempting to change the terms of the Agreement in wrongfully
              demanding interest and acceleration of the loan, and (d) actively
              meeting with potential investors and then disparaging Team and
              also negotiating on behalf of the Trust’s own business ventures.

Ds. Countercl. at ¶ 42.

                                             1

       To plausibly plead a claim for breach of the implied duty of good faith and fair

dealing, Team must adequately allege that Sedillo engaged in bad faith or wrongfully and


                                           - 17 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21              Page 18 of 23 PageID 931



intentionally used the contract to Team’s detriment. See Sanders v. FedEx Ground Package

Sys., Inc., 188 P.3d 1200, 1203 (N.M. 2008).

              The implied covenant of good faith and fair dealing requires that
              neither party do anything that will injure the rights of the other
              to receive the benefit of their agreement. Denying a party its
              rights to those benefits [of their agreement] will breach the duty
              of good faith implicit in the contract.

Id. The duty is implied in order to “make[] effective the agreement’s promises.” Id.

       Sedillo posits that the implied duty of good faith and fair dealing is only breached

when a party seeks to prevent the contract’s performance or withholds its benefits from the

other party; Team asserts only a conclusory recitation of the elements of this claim without

pleading any facts showing Sedillo’s interference or what benefit Team lost; Team does not

allege that he sought to prevent Team from performing or withheld any contract benefit from

Team; there is no term in the Agreement that requires him to promote Team or secure

investors for Team; Team has not plausibly pleaded that it suffered any damages due to the

acceleration of the Agreement; and the duty of good faith and fair dealing does not change

or add to the terms of the Agreement.

       Team responds that Sedillo breached his duty of good faith and fair dealing “based

on the same operative facts as [Team’s] breach of contract claim[,]” Ds. 5-7-21 Br. at 6; that

Sedillo was successful in discouraging investment in Team, which made it more difficult for

Team to make payments on the loan; and that the acceleration of the loan and filing of this

lawsuit hampered Team’s ability to perform the Agreement.

       Sedillo replies that the Agreement does not require him to promote or secure investors

                                            - 18 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 19 of 23 PageID 932



for Team; he was entitled to accelerate the loan; and Team has not alleged that it suffered any

damages.

                                              2

       Like its counterclaim for breach of the Agreement, Team has failed to plausibly plead

a counterclaim for breach of the implied duty of good faith and fair dealing. Team has not

sufficiently alleged that Sedillo sought to prevent Team from performing or that he had a

duty to promote Team or secure investors. Put differently, Team does not allege that Sedillo

did anything to injure Team’s rights under the Agreement. Moreover, as discussed above,

Sedillo was entitled to accelerate the loan due to Team’s default.

                                              D

       Team also alleges a claim for interference with contractual relations. It asserts that

Sedillo “played an active and substantial part in causing Team to lose the benefits of

contracts with potential investors” by disparaging Team and negotiating on behalf of the

Trust’s business ventures with potential investors. Ds. Countercl. at ¶¶ 47-48.

                                              1

       To plausibly plead this counterclaim, Team must sufficiently allege that Sedillo

“intentionally and improperly interfere[d] with [Team’s] prospective contractual relation to

[another] for the pecuniary harm resulting from loss of the benefits of the relation.”

President & Fellows of Harvard Coll. v. Elmore, 222 F.Supp.3d 1050, 1063 (D.N.M. 2016).

       Sedillo maintains that Team has not pleaded any time or place of any alleged

interference and that it only alleges that Sedillo met with unidentified investors somewhere

                                            - 19 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 20 of 23 PageID 933



at some point in time, and that Team has failed to plead sufficient facts showing that Sedillo

acted solely to harm Team.

        Team responds that Sedillo interfered with its relationships with potential investors

by making disparaging statements about Team, and that, although Team did not allege that

Sedillo’s disparaging statements were false or misleading, it is reasonable to infer that they

were.

        Sedillo replies that the court should not fill in the gaps of Team’s deficient pleading,

and that Team alleges no facts demonstrating interference and only states the elements of the

counterclaim.

                                               2

        Team has failed to allege facts that, accepted as true and viewed favorably to Team,

show that Sedillo took any specific actions to interfere with Team’s prospective relationships

or that he did so solely to harm Team. The court therefore dismisses this counterclaim.

                                               E

        Team’s final counterclaim is for malicious abuse of process. It alleges that Sedillo

“has actively participated in misusing the legal process in the present judicial proceeding by

prosecuting the present action, for a purpose not lawfully warranted by such legal process,

without probable cause and/or other irregularities suggesting extortion, delay, and/or

harassment.” Ds. Countercl. at ¶ 54.




                                             - 20 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21               Page 21 of 23 PageID 934



                                              1

       To plead a plausible abuse of process claim under Texas law,4 Team must sufficiently

allege that Sedillo instituted civil proceedings with malice and without probable cause, that

the proceedings terminated in Team’s favor, and special damages. See Tex. Beef Cattle Co.

v. Green, 921 S.W.2d 203, 207 (Tex. 1996).

       Sedillo contends that this counterclaim is a formulaic recitation of the elements of a

cause of action and does not identify how he misused the legal process, what irregularities

suggest extortion, what purpose is not lawfully warranted, what his ulterior motives are, or

to what illegitimate end he acted.

       Team responds that Sedillo filed this lawsuit maliciously, knowing that he had no

basis to accelerate the loan or claim default interest and that “the remaining elements of the

[abuse of process] claim have not yet matured because they necessarily require the resolution

of [Sedillo’s] claims before they can proceed[.]” Ds. 5-7-21 Br. at 7-8.

       Sedillo replies that Team admits that this counterclaim is not ripe, and that Team has

still not alleged any special damages stemming from the alleged malicious prosecution.

                                              2

       Team has failed to plead a plausible claim for abuse of process because it concedes

that this counterclaim is not ripe, and it has failed to allege any special damages due to such



       4
        Sedillo maintains that Texas law applies because it is the law of the place where the
allegedly malicious legal process was filed. Because Team relies solely on Texas law in its
response regarding this counterclaim, the court will apply Texas law.

                                            - 21 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21                Page 22 of 23 PageID 935



abuse of process.

                                                 F

       Although the court is granting Sedillo’s motion to dismiss, it will permit defendants

leave to replead.

       “[D]istrict courts often afford [counterplaintiffs] at least one opportunity to cure

pleading deficiencies before dismissing [their counterclaims], unless it is clear that the

defects are incurable or the [counterplaintiffs] advise the court that they are unwilling or

unable to amend in a manner that will avoid dismissal.” In re Am. Airlines, Inc., Privacy

Litig., 370 F.Supp.2d 552, 567-68 (N.D. Tex. 2005) (Fitzwater, J.) (quoting Great Plains Tr.

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002)). Because

defendants have not stated that they cannot, or are unwilling to, cure the defects that the court

has identified, the court grants them 28 days from the date this memorandum opinion and

order is filed to replead their counterclaims.

       Although the court is permitting defendants to replead their counterclaims, its ruling

today granting Sedillo’s motion for partial summary judgment shall stand as entered,

regardless whether defendants are able on repleading to state a plausible counterclaim on

which relief can be granted.

                                           *     *      *

       For the foregoing reasons, the court grants Sedillo’s motion for partial summary

judgment, grants Sedillo’s motion to dismiss defendants’ counterclaims, and allows



                                               - 22 -
 Case 3:20-cv-01628-D Document 91 Filed 07/27/21           Page 23 of 23 PageID 936



defendants to replead.5

       SO ORDERED.

       July 27, 2021.


                                         _________________________________
                                         SIDNEY A. FITZWATER
                                         SENIOR JUDGE




       5
        The court denies Sedillo’s May 17, 2021 motion to strike as moot.

                                          - 23 -
